DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/02/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
	Claim 2 is drawn to a computer readable medium having stored thereon instructions, where the computer readable medium can be transitory, i.e., is not explicitly limited as disclosed as only being non-transitory computer readable media; therefore, fail(s) to fall within a statutory category of invention.  Applicant should note that adding "non-transitory" to the claim to limit a claimed computer readable medium to being statutory would be acceptable.
A claim directed to a computer readable medium having stored thereon instruction is non-statutory, where the computer readable medium can be a signal, a carrier wave, or a data structure, per se, which are non-statutory as noted, infra.
A claim directed to a signal, a carrier wave, or a data structure, per se, is non-statutory because it is not:    A process, or A machine, or  A manufacture, or A composition of matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 2-5, 9, 12-15 and 19 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by FUKUI (JP 3857847 B2).
Regarding claims 2 and 12, FUKUI discloses a method for controlling a light and/or a monitoring system (e.g. [0004-0005]) comprising: at least one processor (e.g. Fig. 1: 4-5); and at least one computer-readable storage medium (e.g. [0010]: storage unit) coupled to the at least one processor having stored thereon instructions which, when executed by the at least one processor, causes the at least one processor to perform operations comprising: 
monitoring sunrise time (e.g. [0011]: actually measuring the pattern of the daily change of sunlight according to an installation place); and 
automatically controlling a light based on the monitored sunrise time (e.g. Fig. 3 & [0010-0011]).  
Regarding claims 3 and 13, FUKUI discloses automatically controlling the light based on the monitored sunrise time comprises automatically turning on the light at sunrise based on the monitored sunrise time (e.g. Fig. 3 & [0010-0011]).  
Regarding claims 4 and 14, FUKUI and Ehlers in combination discloses the operations further comprise: monitoring sunset time (e.g. [0011]: actually measuring the pattern of the daily change of sunlight according to an installation place); and automatically turning off the light at sunset based on the monitored sunset time (FUKUI: Fig. 3: P1).  
Regarding claims 5 and 15, FUKUI and Ehlers in combination discloses the operations further comprise: monitoring sunset time (e.g. [0011]: actually measuring the pattern of the daily change of sunlight according to an installation place); and automatically controlling the light based on the monitored sunrise time and the monitored sunset time (FUKUI: Fig. 3: P1).  
Regarding claims 9 and 19, FUKUI discloses automatically controlling the light based on the monitored sunrise time comprises automatically controlling multiple lights (e.g. Fig. 1: 3) based on the monitored sunrise time (e.g. Fig. 3: P1).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 8, 10-11, 18 and 20-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over FUKUI (JP 3857847 B2) in view of Ehlers (US 2007/0220907 A1).
Regarding claims 8 and 18, FUKUI fails to disclose, but Ehlers teaches automatically controlling the light based on the monitored sunrise time comprises automatically controlling the light based on the light being specified by a user as a light to control based on sunrise time (e.g. [0143]: ramp up lights to simulate sunrise in wake-up mode, and program the wake-up mode as desired by user).  
Thus, it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have modified the teachings of FUKUI with the teachings of Ehlers to let user specified light(s) to be controlled based on sunrise/sunset time so as to allow flexible customization control as desired by user. 
Regarding claims 10 and 20, FUKUI and Ehlers in combination discloses automatically controlling multiple lights (e.g. Fig .1: 3) based on the monitored sunrise time (e.g. FUKUI: Fig. 3: P1) comprises automatically controlling the multiple lights based on each of the multiple lights being specified by a user as a light to control based on sunrise time (e.g. Ehlers: [0143]: ramp up lights to simulate sunrise in wake-up mode, and program the wake-up mode as desired by user).
Thus, it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have modified the teachings of FUKUI with the teachings of Ehlers to let user specified light(s) to be controlled based on sunrise/sunset time so as to allow flexible customization control as desired by user. 
Regarding claims 11 and 21, FUKUI discloses the claimed invention except the monitoring and controlling is performed by a native monitoring application of the monitoring system.
Ehlers teaches a native monitoring application of the monitoring system for controlling lights (e.g. Figs. 7a-7c & [0116]).
Thus, it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have modified the teachings of FUKUI with the teachings of Ehlers to utilize application to control the lights since it is merely simple substitutions of one known method with another (i.e. replacing old technology using control unit with new technology using web application) according to KSR.  The modification would have yielded only predictable result to one skilled in the art at the time of the invention was made.
Claims 6-7 and 16-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over FUKUI (JP 3857847 B2) in view of DeBoer et al. (US 2008/0077360 A1).
Regarding claims 6-7 and 16-17, FUKUI discloses monitoring sunrise time comprises receiving information related to sunrise time and storing the received information related to sunrise time for use in controlling the light; and wherein monitoring sunset time comprises receiving information related to sunset time and storing the received information related to sunset time for use in controlling the light.  (e.g. [0006, 0011, 0014]: actual sunrise and sunset pattern are measured and stored for controlling the light).
FUKUI fails to disclose, but teaches information related to sunrise time and sunset time are received from a monitoring application server (e.g. [0023, 0056]: receive sunrise time and sunset time information from a database.
Thus, it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have modified the teachings of FUKUI with the teachings of DeBoer to receive sunrise and sunset time information from a database so as to accurately determine the sunset and sunrise time according to a given location on a given day.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAM WAN MA whose telephone number is (571)270-3693. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAM WAN MA/Examiner, Art Unit 2688